Per Curiam.
—The affidavits upon which the attachment was issued contained nothing .which would justify the issuing of such an attachment. They consist of allegations of conclusions of fact founded upon evidence which has not been placed before the court, so that the court could determine whether or not such conclusions of fact were well founded. Such an affidavit forms no basis for the issuing of any provisional remedy. The order should be reversed and attachment vacated with ten dollars costs and disbursements.